

Exhibit 10.34

CHAMBERS STREET PROPERTIES
2013 EQUITY INCENTIVE PLAN


FORM OF PERFORMANCE VESTING RESTRICTED
SHARE UNIT AWARD AGREEMENT
This Performance Vesting Restricted Share Unit Award Agreement (this
“Agreement”) by and between Chambers Street Properties, a Maryland real estate
investment trust (the “Company”), and ________________ (the “Grantee”), dated as
of the _____ day of _________, 20___ (the “Award Date”).
WHEREAS, the Company maintains the Chambers Street Properties 2013 Equity
Incentive Plan, as amended from time to time (the “Plan”) (capitalized terms
used but not defined herein shall have the respective meanings ascribed thereto
by the Plan);
WHEREAS, under the Plan the Company may grant awards to its employees, trustees
and other persons who provide significant services to the Company;
WHEREAS, the Grantee has served as _______ of the Company and the Grantee has
performed significant services for the Company; and
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Trustees
(the “Board”) has determined that it is in the best interests of the Company and
its shareholders to grant awards that may lead to the issuance of Common Shares
(the “Shares”) to the Grantee subject to the terms and conditions set forth
below.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Grant of Unit. The Company hereby grants the Grantee this restricted share
unit (the “Performance Share Unit”) pursuant to Section 8 of the Plan, subject
to the following terms and conditions and subject to the provisions of the Plan
(the “Award”). The Plan is hereby incorporated herein by reference as though set
forth herein in its entirety. This Award is in all respects limited and
conditioned as provided in this Agreement and subject to the applicable
provisions of the Plan, which are incorporated in this Agreement by reference.
The Grantee hereby accepts the Award on such terms and conditions set forth
herein.
2.Nature and Acceptance of Award. This Award is a contingent commitment by the
Company to issue Shares to the Grantee at a Payment Date based on, and subject
to, the relative achievement of performance goals during the Performance Cycle
(as defined in Exhibit 1) as set forth in Exhibit 1 (the “Performance Goals”).
This Award entitles the Grantee to receive one Share for each Performance Share
Unit that is earned and vested as determined pursuant to Sections 3, 4 and 6
below. The target number of Performance Share Units the Grantee shall be
eligible to earn and become vested in with respect to this Agreement is
[_______________] (the “Target Award”). Unless and until Shares are actually
issued to the Grantee upon settlement of the Performance Share Units in
accordance with this Agreement, the Grantee shall not by reason of being granted
the Performance Share Units be deemed to be a shareholder of the Company or to
have any other right to any Shares, including the right to be paid dividends or
to vote.

- 1 -

--------------------------------------------------------------------------------



3.Restrictions and Conditions.
(a)The Performance Share Units granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee.
(b)Except as otherwise provided herein, as determined by the Committee or as set
forth in an agreement between the Grantee and the Company, if the Grantee’s
employment with the Company and its Subsidiaries is voluntarily or involuntarily
terminated for any reason prior to the last day of the Performance Cycle, this
Award shall be immediately and automatically forfeited to the Company upon such
termination of employment, without payment of any consideration to the Grantee.
The Grantee shall have no further rights with respect to the Performance Share
Units or to receive any Shares or payment with respect thereto.
(c)Notwithstanding the foregoing, if the Grantee’s employment or service is
terminated due to death or Disability before the end of the Performance Cycle,
then Grantee or Grantee’s heirs will be entitled to receive Shares in the
quantity determined as if the date of termination was the last day of the
Performance Cycle and such Shares shall be issued as soon as administratively
practicable following the date of termination, but in no event later than March
15 of the calendar year following the calendar year in which the date of
termination occurs.
4.Determination of Number of Earned Performance Share Units. The Performance
Share Units shall become vested at the end of the Performance Cycle in an amount
determined by Exhibit 1, subject to the conditions set forth in Sections 3 and
7.
5.Settlement and Payment of Performance Share Units.
(a)Except as otherwise provided in Section 7, Shares shall be issued to the
Grantee with respect to any earned Performance Share Units as soon as
administratively practicable following the Committee’s certification of the
achievement of the Performance Goals at the end of the Performance Cycle (the
“Payment Date”). The foregoing notwithstanding, the Payment Date shall occur no
later than March 15 in the calendar year following the calendar year in which
the Performance Cycle ended.
(b)Notwithstanding anything herein to the contrary, the Company may postpone the
issuance of the Shares until it is satisfied that the issuance of such Shares
will not violate any applicable law, the requirements of any securities
exchange, any Company policy, or any applicable agreement between Grantee and
the Company. The actual issuance of the Shares shall be subject to such terms
and conditions as the Company may establish from time to time in order to comply
with applicable law.
6.Adjustments.  Upon a change in capital structure, the Committee shall make
adjustments and take actions in accordance with Section 15 of the Plan.  The
Committee’s adjustments and actions, if any, in accordance with Section 15 of
the Plan will be final, binding and conclusive for all purposes of the Plan and
this Agreement.  Any adjustments to the number of Performance Share Units
subject to this Award, whether made pursuant to this Section 6 or otherwise,
will always result in a whole number, with any fractional interests adjusted
pursuant to Section 8.5(d) of the Plan.  All shares of capital stock or other
securities issued with respect to any of the Shares or in substitution thereof,
whether by the Company or by another issuer, shall be subject to all of the
terms of this Agreement and may be forfeited to the

- 2 -

--------------------------------------------------------------------------------



Company under the same circumstances as the Shares with respect to, or in
substitution for, which they were issued.
7.Change in Control. Notwithstanding anything contained herein to the contrary,
in the event of a Change in Control, the Performance Cycle shall be deemed to
have ended on the day of the Change in Control and the attainment of the
Performance Goals shall be calculated by reference to the value of the Shares on
the date of the Change in Control. However, the Shares to be issued to the
Grantee shall vest as follows:
(i)Such Shares shall vest and be issued as of the date of the Change of Control
if the surviving or successor entity in the Change in Control does not replace
the Performance Share Units with a substitute grant with the same intrinsic
value (“Substitute Stock”); or
(ii)If the surviving or successor entity replaces the Performance Share Units
with Substitute Stock, then the shares of Substitute Stock shall vest on the
earlier of (x) what would have been the last day of the Performance Cycle had
there not been a Change of Control (the “Original Performance Cycle End Date”)
if the Grantee provides continuous service to the Company or the surviving or
successor entity or one of its affiliates and (y) the earliest date that
Grantee’s service to the Company or the surviving or successor entity or one of
its affiliates is terminated (A) without Cause, (B) due to the Grantee’s death
or Disability, or (C) upon Retirement, in which such case such Substitute Stock
shall be issued as soon as administratively practicable following the date of
termination, but in no event shall be settled later than March 15 of the
calendar year following the calendar year in which the date of termination
occurs; provided, further, that such Substitute Stock shall not vest and the
Grantee will have no right with respect to such Substitute Stock if the Grantee
is terminated with Cause or the Grantee’s employment is terminated by the
Grantee prior to the Original Performance Cycle End Date. For the avoidance of
doubt, Substitute Stock can only have the same intrinsic value if it is in the
form of publicly registered stock that is readily traded on a major stock
exchange.
8.Limitations on Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
9.Tax Withholding. The Grantee acknowledges that he or she generally will be
required to recognize income for federal, state and/or local income tax purposes
with respect to the settlement of the Performance Share Units, and that such
income generally will be subject to withholding of tax by the Company. No later
than the date as of which an amount first becomes includible in the gross income
of the Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to the Award, the Grantee will pay to
the Company or, if appropriate, any of its affiliates, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The Grantee may choose to make payment of
such tax withholding obligation by (a) providing a cash payment in the form of a
personal check or transfer of funds by wire payable to the Company, thereby
receiving the total number of vested Shares, (b) a reduction in vested Shares
having a Fair Market Value equivalent to the Company’s minimum tax withholding
obligation calculated by the Company at the close of business on the date on
which such Shares are vested, thereby resulting in a net amount of Shares vested
or issued to the Grantee, or (c) a combination of a reduction in vested Shares
having a Fair Market Value equivalent to the amount calculated by the Company at
the close of

- 3 -

--------------------------------------------------------------------------------



business on the date on which such Shares are vested plus any remaining
withholding amount in a cash payment in the form of a personal check or transfer
of funds by wire payable to the Company that, in the aggregate, satisfies the
minimum tax withholding obligations of the Company. The obligations of the
Company under this Agreement will be conditional on such payment or
arrangements, and the Company and its affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.
10.No Rights to Employment. Neither this Agreement nor the Plan shall confer
upon the Grantee any rights of employment with the Company, including, without
limitation, any right to continue in the employ of the Company, or shall affect
the right of the Company to terminate the employment of the Grantee at any time
and for any reason.
11.Compliance with Law. This Agreement, the Award and the obligation of the
Company to grant and/or deliver Shares hereunder shall be subject in all
respects to (a) all applicable federal, state and/or local laws, rules and
regulations and (b) any registration, qualification, approval or other
requirement imposed by any government or regulatory agency or body which the
Committee or the Board, in their discretion, determines to be necessary or
applicable, including any national securities exchange.
12.Grantee Bound by the Plan. Grantee acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions of the Plan.
13.Miscellaneous.
(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW
WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF MARYLAND. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement. This
Agreement may be signed in multiple counterparts, each of which will be deemed
an original.
(b)All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such address may be changed
at any time by written notice to the other party given in accordance with this
Section 13(b).
(c)The Committee may make such rules and regulations and establish such
procedures for the administration of this Agreement, as it deems appropriate.
Without limiting the generality of the foregoing, the Committee may interpret
the Plan and this Agreement, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law, and take any other actions and make any other determinations or decisions
that it deems necessary or appropriate in connection with the Plan, this
Agreement or the administration or interpretation thereof. In the event of any
dispute or disagreement as to interpretation of the Plan or this Agreement or of
any rule, regulation or

- 4 -

--------------------------------------------------------------------------------



procedure, or as to any question, right or obligation arising from or related to
the Plan or this Agreement, the decision of the Committee, shall be final and
binding upon all persons.
(d)The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company, respectively, may have under this Agreement, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
(e)Subject to the third sentence of this Section 13(e), this Agreement and the
Plan contain the entire agreement between the parties with respect to the
subject matter hereof and supersede all prior agreements, written or oral, with
respect thereto. In the event of any inconsistency between this Agreement and
the Plan, this Agreement shall govern. In the event of any inconsistency between
this Agreement and any employment or severance agreement between the Company and
the Grantee, such employment or severance agreement shall govern. For the
avoidance of doubt, the definition of “Cause” shall have the meaning set forth
in any employment or severance agreement and, if none, then the meaning set
forth in the Plan.
(f)This Agreement and all terms and conditions hereof shall be binding upon the
parties hereto, and their successors, heirs, legatees and legal representatives.
(g)Notwithstanding any provisions in this Agreement to the contrary, to the
extent required by (i) applicable law, including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, and/or (ii) any policy that may be adopted by the Company, the Shares or
cash paid or payable pursuant to this Agreement shall be subject to clawback to
the extent necessary to comply with such law(s) and/or policy, which clawback
may include forfeiture of the Shares and/or repayment of amounts paid or payable
pursuant to this Agreement.
(h)Grantee’s rights hereunder are an unfunded, unsecured promise of the Company
to issue Shares and pay amounts under Sections 3, 5 and 6 hereof.
(i)If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, and if Grantee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the time of
the Grantee’s separation from service, then, to the extent required under
Section 409A, any amounts that would otherwise be payable upon the Grantee’s
separation from service, shall instead be delivered on the date determined by
the Committee within the thirty (30) day period following the earlier of (x) the
first business day of the seventh month following the date of Grantee’s
separation from service or (y) the date of the Grantee’s death. Each issuance
and payment under this Award is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2).


[Signature page follows]



- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Award Date.
CHAMBERS STREET PROPERTIES,
a Maryland real estate investment trust
 
GRANTEE
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
Name:
 
Title:
 
 








- 6 -

--------------------------------------------------------------------------------



Exhibit 1
ADDITIONAL DEFINED TERMS:
Performance Cycle: The three-year period commencing on January 1, 2015
(“Commencement Date”) and ending on December 31, 2017 (“End Date”).
Beginning Price: The average per-share closing price for the last thirty (30)
trading days immediately prior to the Commencement Date
Ending Price: The average per-share closing price for the last thirty (30)
trading days immediately prior to the End Date
Index: The FTSE NAREIT All Equity REIT Total Return Index
Index Companies: Constituents of the Index against whose performance the
Company’s performance is being compared. To be considered an Index Company:
•
A company must be a constituent of the Index for the full Performance Cycle, or

•
A company must be a constituent of the Index on the Commencement Date, and have
declared bankruptcy during the Performance Cycle, in which case such company’s
TSR will be considered -100% for purposes of calculating Relative TSR Percentile
Rank

Total Shareholder Return or “TSR”: the total percentage return per share
achieved by the stock of the Company and each Index Company over the Performance
Cycle, assuming contemporaneous reinvestment in such stock of all dividends and
other distributions at the closing price of one share of such stock on the date
such dividend or other distribution was paid, based on the Beginning Price and
the Ending Price of the Company and each Index Company, as applicable
Relative TSR Percentile Rank: The percentile performance of the Company as
compared to the Index Companies, determined by the following formula:
Relative TSR Percentile Rank = X /Y, where
X = the number of Index Companies with TSR lower than the Company’s TSR for the
Performance Cycle
Y = the total number of Index Companies minus 1
PAYOUT SCHEDULE:
Company’s Relative TSR Percentile Rank
Percentage of Target PSUs Earned
>= 75th percentile
150% of Target PSUs
50th percentile
100% of Target PSUs
30th percentile
50% of Target PSUs
<30th percentile
0% of Target PSUs

If the percentile rank falls between the 30th and 50th percentiles or between
the 50th and 75th percentiles, the award earned will be calculated using linear
interpolation.



- 7 -